Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of mathematic calculations without significantly more. The claim(s) recite(s) receiving input information related to desired imaging region, calculating an actual excitation region, and correcting imaging conditions. This judicial exception is not integrated into a practical application because the corrected imaging conditions are not executed. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no limitations that disclose executing a pulse sequence with the corrected imaging conditions. The examiner suggests that the applicant include limitations that correspond to executing a pulse sequence based on the corrected imaging conditions and reconstructing an image after the pulse sequence (or something of that nature).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 13, the claim discloses “the actual excitation region” and “the calculated actual excitation region”. It is unclear if “the actual excitation region” and “the calculated actual excitation region” are meant to mean the same thing or are different.
This also applies to claims 2-12 and claims 2-12 are rejected for depending on claim 1.

Regarding claim 2, the claim discloses “at the correcting”. However claim 1 discloses “a distortion of a magnetic field having been corrected” and “correcting imaging conditions”. Therefore, it is unclear what “at the correcting” refers back to.
This also applies to claim 4-6 and 9.

Regarding claim 5, the claim discloses “the imaging conditions are corrected based on a combination of the orientation of the slice plane and the high-frequency magnetic field”. However claim 1 discloses “a frequency of a high-frequency magnetic field”. Therefore, it is unclear what “the high-frequency magnetic field” is meant to include more than frequency or refers back to the frequency of the high-frequency magnetic field in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werthner (US 2006/0012365).

Regarding claim 1, Werthner teaches an excitation region setting method comprising:
receiving a designation of a first region from a user, the first region being designated in a distortion-corrected image that is a magnetic resonance image in which an effect of a distortion of a magnetic field has been corrected [Abstract; ¶0008-0009; ¶0018. See also rest of reference.]; 
calculating an actual excitation region where a subject is to be excited, based on the designated first region and the effect of the distortion of the magnetic field [See Fig. 1, wherein the gradient profiles 2/4 are used to determine the actual excitation profile that will match the designated/ideal excitation region. See also Figs. 2-6 and rest of reference.]; and 
correcting imaging conditions including at least one of an orientation of a slice plane that defines the actual excitation region, or a frequency of a high-frequency magnetic field applied to the subject, in such a manner that the calculated actual excitation region becomes closer to an ideal excitation region represented as the first region [Fig. 1 and corresponding description, wherein the frequency is corrected so that actual excitation region becomes closer to an ideal excitation region represented as the first region. ¶0025-0030, wherein the relative position (i.e. orientation) of the slice plane is corrected. See also rest of reference.].

Regarding claim 2, Werthner further teaches wherein, at the correcting, a ratio of match between the actual excitation region corresponding to the corrected imaging conditions, and the ideal excitation region is obtained [Fig. 1, wherein when using the actual gradient profile 2, the desired measurement position is made sure to match to the actual measurement position. Therefore, there is a ratio between desired and actual measurement positions (i.e. actual measurement position/desired measurement position X1/X1 which will equal 1). See also Figs 2-6 which disclose measuring the deviation of coordinates. See also rest of reference.].

Regarding claim 3, Werthner further teaches wherein the orientation of the slice plane is an orientation of a normal vector intersecting perpendicularly to the slice plane [¶0025-0030, see wherein spherical coordinates are also used to calculate the deviation. Further, claim 1 still discloses correcting with multiple options (correcting orientation or frequency). Therefore, the limitations are still met for correcting the frequency.].

Regarding claim 4, Werthner further teaches wherein, at the correcting, the imaging conditions are corrected in such a manner that a difference between the actual excitation region and the ideal excitation region is minimized [Fig. 1, wherein when using the actual gradient profile 2, the desired measurement position is made sure to match to the actual measurement position. Therefore, there is a ratio between desired and actual measurement positions (i.e. actual measurement position/desired measurement position X1/X1 which will equal 1). See also Figs 2-6 which disclose measuring the deviation of coordinates. See also rest of reference.].

Regarding claim 7, Werthner further teaches wherein the distortion of the magnetic field is a distortion of a gradient magnetic field [¶0018, inhomogeneities are caused by the gradient field. See also rest of reference.].

Regarding claim 8, Werthner further teaches wherein the distortion of the magnetic field is a distortion of a static magnetic field [¶0018, inhomogeneities are caused by the base magnetic field. See also rest of reference.].

Regarding claim 9, Werthner further teaches wherein the imaging conditions include both the orientation of the slice plane that defines the actual excitation region and the frequency of the high-frequency magnetic field applied to the subject [Fig. 1, wherein frequency is corrected and ¶0025-0030. See also rest of reference.], the excitation region setting method further comprising applying the high-frequency magnetic field of the frequency obtained at the correcting to the actual excitation region that is defined by the imaging conditions corrected at the correcting [Fig. 1 and corresponding description, wherein the frequency is corrected so that actual excitation region becomes closer to an ideal excitation region represented as the first region. See also rest of reference.].

Regarding claim 10, Werthner further teaches wherein the actual excitation region that is defined by the 40Docket No. PCYA-19277-USimaging conditions is an imaging region, and the excitation region setting method further comprises collecting a magnetic resonance signal generated as a result of applying the high-frequency magnetic field to the imaging region at the applying [See Fig. 1-6, wherein signals are acquired to form an image.].

Regarding claim 13, the same reasons for rejection as claim 1 also apply to claim 13. Claim 13 is merely the apparatus version of method claim 1. 

At least claims 1 and 13 can also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiefer (US 2004/0160221).

Regarding claim 1, Werthner teaches an excitation region setting method comprising:
receiving a designation of a first region from a user, the first region being designated in a distortion-corrected image that is a magnetic resonance image in which an effect of a distortion of a magnetic field has been corrected [Abstract; ¶0018-0023. See also rest of reference.]; 
calculating an actual excitation region where a subject is to be excited, based on the designated first region and the effect of the distortion of the magnetic field [Abstract; ¶0018-0023; Fig. 5A-C. See also rest of reference.]; and 
correcting imaging conditions including at least one of an orientation of a slice plane that defines the actual excitation region, or a frequency of a high-frequency magnetic field applied to the subject, in such a manner that the calculated actual excitation region becomes closer to an ideal excitation region represented as the first region [Abstract; ¶0018-0023; Fig. 5A-C. See also rest of reference.].

Regarding claim 13, the same reasons for rejection as claim 1 also apply to claim 13. Claim 13 is merely the apparatus version of method claim 1. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Werthner, in view of Faultz (US 2013/0265049).

Regarding claim 5, Werthner teaches the limitations of claim 1, which this claim depends from.

Werthner further teaches wherein, at the correcting, the imaging conditions are 39Docket No. PCYA-19277-US Status: finalcorrected based on a combination of the orientation of the slice plane and the high-frequency magnetic field [Fig. 1, wherein frequency is corrected and ¶0025-0030. See also rest of reference.], the combination being one that optimizes a ratio of match between the ideal excitation region and the actual excitation region [Fig. 1, wherein when using the actual gradient profile 2, the desired measurement position is made sure to match to the actual measurement position. Therefore, there is a ratio between desired and actual measurement positions (i.e. actual measurement position/desired measurement position X1/X1 which will equal 1). See also Figs 2-6 which disclose measuring the deviation of coordinates. See also rest of reference.].
However, Werthner is silent in teaching an objective function. 
Faultz further teaches that optimizes an objective function [¶0042; ¶0092] and an objective function related to a ratio of match between the ideal excitation region and the actual excitation region [¶0042-0049; ¶0092. See also Figs. 3-7 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art to before the filing date of the claimed invention to combine the teachings of Werthner and Faultz because both references are in the field of selecting desired slices in MRI and Faultz teaches it is known to use optimization functions to determine pulse parameters for exciting a desired areas in an imaging sequence for MRI [Faultz- ¶0042-0049; ¶0092]. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Werthner, in view of Jellus (US 2013/0230223).

Regarding claim 6, Werthner teaches the limitations of claim 1, which this claim depends from.
Werthner further teaches wherein the imaging conditions include a frequency of the high-frequency magnetic field [Fig. 1 and corresponding description, wherein the frequency is corrected so that actual excitation region becomes closer to an ideal excitation region represented as the first region.], and at the correcting, the frequency of the high- frequency magnetic field is changed [Fig. 1 and corresponding description, wherein the frequency is corrected so that actual excitation region becomes closer to an ideal excitation region represented as the first region.].
However, Werthner is silent in teaching a frequency range.
Jellus, which is also in the field MRI, teaches a frequency range [Fig. 2 and corresponding description; ¶0005; ¶0044].
It would have been obvious to a person having ordinary skill in the art to before the filing date of the claimed invention to combine the teachings of Werthner and Jellus because both references are in the field of selecting desired slices in MRI and Jellus teaches it is known that frequency ranges can determine the slice thickness and therefore, it would be beneficial to correct frequency ranges in Werthner to excite a desired slice with a desired thickness [Jellus- Fig. 2 and corresponding description; ¶0005; ¶0044].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Werthner, in view of Carinci (US 2017/0261586).

Regarding claim 11, Werthner teaches the limitations of claim 9, which this claim depends from.
Werthner is silent in teaching wherein the actual excitation region that is defined by the imaging conditions is a fat-suppressed region.
Carinci, which is also in the field of MRI, teaches wherein the actual excitation region that is defined by the imaging conditions is a fat-suppressed region [¶0004-0008; ¶0013-0022].
It would have been obvious to a person having ordinary skill in the art to before the filing date of the claimed invention to combine the teachings of Werthner and Carinci because both references are in the field of selecting desired slices in MRI and Carinci teaches it is known and common in the art to use fat suppression techniques to suppress unwanted signals from fat [Carinci- ¶0004-0008].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Werthner, in view of Zhang (US 2021/0373100).

Regarding claim 12, Werthner teaches the limitations of claim 9, which this claim depends from.
Werthner is silent in teaching wherein the high-frequency magnetic field is an inversion recovery (IR) pulse.
Zhang, which is also in the field of MRI, teaches wherein the high-frequency magnetic field is an inversion recovery (IR) pulse [Abstract; 0060-0063 wherein the center frequency of a RF pulse of an inversion recovery module is corrected].
It would have been obvious to a person having ordinary skill in the art to before the filing date of the claimed invention to combine the teachings of Werthner and Zhang because both references are in the field of selecting desired slices in MRI and Zhang teaches it is known and common in the art to use fat suppression techniques and Zhang teaches that IR methods are known fat suppression techniques [Zhang- ¶0063].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/             Primary Examiner, Art Unit 2896